Case 1:14-ml-02570-RLY-TAB Document 14349 Filed 09/18/20 Page 1 of 6 PageID #:
                                 100907



                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION



In Re: COOK MEDICAL, INC., IVC FILTERS                       Case No. 1:14-ml-2570-RLY-TAB
MARKETING, SALES PRACTICES AND                                                 MDL No. 2570
PRODUCTS LIABILITY LITIGATION


This Document Relates to: All Actions


  COOK DEFENDANTS’ MOTION FOR ENTRY OF CASE MANAGEMENT ORDER
      ADDRESSING REFILING AND DISMISSALS WITHOUT PREJUDICE

        The Cook Defendants ask the Court to adopt the proposed Case Management Order

Addressing Refiling and Dismissals Without Prejudice, attached as Exhibit A. In a nutshell, this

Case Management Order would condition dismissals without prejudice on refiling in the

Southern District of Indiana, consistent with previous orders of this Court.

        In creating this MDL, the JPML recognized the need for consolidated handling of various

pretrial and trial proceedings before a single judge in a single court. However, recently Plaintiffs

in this MDL have asked this Court to dismiss their actions without prejudice only to refile the

same claims in courts around the country. Such refilings have a number of unfortunate and

counterproductive effects on this MDL, including fragmenting the litigation, undermining the

certainty and finality of the Court’s rulings, subjecting Cook to the needless expense of

duplicative litigation, and forcing courts and the JPML to expend additional, unnecessary time

and resources.

        Solving this problem is simple: Consistent with most of the Court’s prior dismissals, the

Court should require any refiling of a dismissed action to occur in the Southern District of

Indiana. Such a requirement promotes stability and efficiency, and it can cause no prejudice to


US.129448441.03
Case 1:14-ml-02570-RLY-TAB Document 14349 Filed 09/18/20 Page 2 of 6 PageID #:
                                 100908



Plaintiffs because it merely preserves the status quo. The Cook Defendants’ proposed Case

Management Order would impose this requirement by adding language to all proposed orders of

dismissal without prejudice that (1) requires any refiling of the action occur in the Southern

District of Indiana and (2) provides that a refiling in any other court will result in the conversion

of the dismissal without prejudice to a dismissal with prejudice.

        I.        The Court has the power to place conditions on dismissals without prejudice,
                  including a venue restriction for any refiling.

        This Court has the authority to condition dismissals without prejudice on a venue

requirement for any refiling of an action. Federal Rule of Civil Procedure 41(a)(2) provides that

absent agreement by the defendants, a plaintiff may obtain a dismissal “only by court order, on

terms that the court considers proper.”        Rule 41(b) similarly enables the Court to craft

involuntary dismissals as it sees appropriate: “unless the dismissal order states otherwise,

dismissal under [] subdivision (b) and any dismissal not under this rule . . . operates as an

adjudication on the merits.” (Emphasis added.)

        The language of Rule 41 thus authorizes courts to dismiss cases with and without

prejudice and to place conditions on dismissals without prejudice. See, e.g., Versa Prod., Inc. v.

Home Depot, USA, Inc., 387 F.3d 1325, 1329 (11th Cir. 2004) (upholding district court’s

conditioning of dismissal on requirement that any future complaint be refiled in same district);

Winters v. Zeno Digital Sols., LLC, No. 3:18-CV-218-BN, 2018 WL 2427156, at *1 (N.D. Tex.

May 30, 2018) (dismissing case without prejudice subject to condition that the case be refiled

within 30 days, or dismissal converted to a prejudicial dismissal); Smith v. Dollar Gen. Corp.,

No. 04-4174-SAC, 2006 WL 435699, at *2 (D. Kan. Feb. 21, 2006) (holding plaintiff must meet

conditions included in dismissal without prejudice or defendants had right to convert to dismissal

with prejudice). In addition to Rule 41, the Court’s authority “flows from the court’s inherent


                                                 2
US.129448441.03
Case 1:14-ml-02570-RLY-TAB Document 14349 Filed 09/18/20 Page 3 of 6 PageID #:
                                 100909



power to control its docket and prevent undue delays in the disposition of pending cases.”

Boudwin v. Graystone Ins. Co., Ltd., 756 F.2d 399, 401 (5th Cir. 1985). The Court has “the

inherent authority to manage [its] docket[ ] and courtroom[ ] with a view toward the efficient and

expedient resolution of cases.” Gentry v. Hyundai Motor Am., Inc., No. 3:13-CV-00030, 2018

WL 10072260, at *2 (W.D. Va. Nov. 21, 2018).

        II.       The Court should condition future dismissals without prejudice on refiling in
                  the Southern District of Indiana.

        Consistent with this authority, this Court has already imposed the venue restriction Cook

requests here in orders granting dismissal on multiple occasions. See Dkt. 10582 (“Plaintiff may

refile his/her case in the MDL. If Plaintiff refiles his/her case in any jurisdiction other than the

Southern District of Indiana, in MDL 2570, this dismissal will automatically convert to a

dismissal with prejudice.”); Dkt. 10632, 10632-1 (“Plaintiff may refile his/her case in the MDL.

If Plaintiff refiles his/her case in any jurisdiction other than the Southern District of Indiana, in

MDL 2570, this dismissal will automatically convert to a dismissal with prejudice.”).

        The Court should make such a venue restriction a standard part of dismissals without

prejudice in the MDL. Such a condition would prevent duplicative litigation, provide the Corut

and the parties with needed certainty, and promote judicial economy.               Dismissed cases

incorrectly refiled outside the MDL create additional burdens to remove and/or tag and transfer

cases to the MDL, burdens borne by this Court, the JPML, and the Cook Defendants.

        In addition, the Cook Defendants’ Proposed Case Management Order would prevent

circumvention of the Court’s orders governing choice of law. In recent months, certain plaintiffs

– in transparent attempts to avoid this Court’s ruling on Indiana choice-of-law and direct filing –

have taken steps to dismiss cases originally filed in the Southern District of Indiana only to refile

those same claims in other districts in the hopes of avoiding the Court’s choice-of-law rulings.


                                                 3
US.129448441.03
Case 1:14-ml-02570-RLY-TAB Document 14349 Filed 09/18/20 Page 4 of 6 PageID #:
                                 100910



        For example, the Court may recall that it recently heard argument on motions concerning

Plaintiffs who filed new actions in remote courts first, only to seek dismissal of identical cases

already pending in the MDL.        See Dkts. 13956, 14076, 14101.       A CMO dictating venue

restrictions in all dismissals without prejudice would foreclose such gamesmanship.

        The proposed CMO would also help to conserve party and judicial resources. For

example, in the Alto matter, the plaintiff asked the Cook Defendants for a stipulation of dismissal

of his case without prejudice after the Cook Defendants moved for summary judgment on his

claim. The Cook Defendants agreed, but requested as a condition of that dismissal that Alto

agree to refiling (if any) solely in the Southern District of Indiana. See Dkts. 12386, 12470. Alto

refused, leading to a motion to dismiss, a response by Cook, a reply by Alto, an order from the

Court denying the motion, a motion to reconsider from Alto, and a response from Cook. See

Dkts. 12386, 12470, 12477, 12638, 14013, 14114. After briefing this issue extensively, Alto

recently agreed to stipulate to the dismissal of his case with Cook’s requested condition that re-

filing only occur in this Court. An order automatically conditioning dismissals without prejudice

on refiling in this Court would have prevented all that needless briefing and argument.

        Finally, the proposed Case Management Order does not unfairly prejudice any party. As

the Eleventh Circuit has observed, a venue restriction does nothing more than preserve the status

quo ante for all parties:

        The condition that Versa refile a future complaint in the Northern District of Georgia
        does not constitute legal prejudice to Versa. This venue restriction protects Home Depot
        from the unfairness of having to relitigate the issue of the more convenient forum for this
        dispute, but the venue restriction maintains the right of Versa to file a new complaint.
        The venue restriction also promotes judicial economy because the transfer from the
        Eastern District of Missouri maintains its legal force. The condition does nothing more
        than preserve, upon refiling, the status quo ante.

Versa Prod., Inc., 387 F.3d at 1329 (emphasis added).



                                                 4
US.129448441.03
Case 1:14-ml-02570-RLY-TAB Document 14349 Filed 09/18/20 Page 5 of 6 PageID #:
                                 100911



                                       CONCLUSION

        By their nature, MDLs present complicated issues to the Court and the parties. But this

particular complication, the dismissal and refiling of cases to avoid judicial rulings, is a

complication the Court can easily prevent. The Cook Defendants urge the Court to enter the

proposed Case Management Order.


                                            Respectfully submitted,




Dated: September 18, 2020                   /s/ Jessica Benson Cox
                                            Andrea Roberts Pierson (# 18435-49)
                                            Jessica Benson Cox (# 26259-49)
                                            FAEGRE DRINKER BIDDLE & REATH LLP
                                            300 North Meridian Street, Suite 2700
                                            Indianapolis, Indiana 46204
                                            Telephone: (317) 237-0300
                                            Facsimile: (317) 237-1000
                                            Email: Andrea.Pierson@FaegreDrinker.com
                                                      Jessica.Cox@FaegreDrinker.com

                                            James Stephen Bennett, Co-Lead Counsel
                                            FAEGRE DRINKER BIDDLE & REATH LLP
                                            110 W. Berry Street, Suite 2400
                                            Fort Wayne, Indiana 46802
                                            Telephone: (260) 424-8000
                                            Email: Stephen.Bennett@FaegreDrinker.com

                                            Counsel for the Defendants, Cook Incorporated,
                                            Cook Medical LLC (f/k/a Cook Medical
                                            Incorporated), and William Cook Europe ApS




                                               5
US.129448441.03
Case 1:14-ml-02570-RLY-TAB Document 14349 Filed 09/18/20 Page 6 of 6 PageID #:
                                 100912



                                CERTIFICATE OF SERVICE

        I hereby certify that on September 18, 2020, a copy of the foregoing was filed

electronically and notice of the filing of this document will be sent to all parties by operation of

the Court’s electronic filing system to CM/ECF participants registered to receive service in this

matter. Parties may access this filing through the Court’s system.



                                              /s/ Jessica Benson Cox




                                                 6
US.129448441.03
